Exhibit 10.120

Funding Agreement

This Funding Agreement (this "Agreement"), dated as of September 19, 2003, is
made and entered into by and between The Gillette Company, a Delaware
corporation ("Gillette"), and Mechanical Technology Incorporated, a New York
corporation ("Parent").

W I T N E S S E T H :

WHEREAS, on the date hereof, Gillette and MTI MicroFuel Cells, Inc., a Delaware
corporation ("MTI"), are entering into a Strategic Alliance Agreement (the
"Strategic Alliance Agreement") pursuant to which Gillette and MTI intend to
develop one or more DMFC Solutions (as defined therein);

WHEREAS, Parent holds a majority of MTI's common stock and has historically
funded MTI's operations; and

WHEREAS, as a condition to entering into the Strategic Alliance Agreement with
MTI, Gillette requires assurance that MTI will have sufficient funding to
perform its obligations under the Strategic Alliance Agreement.

NOW THEREFORE, in consideration of the above stated premises, the mutual
covenants and agreements set forth below, Gillette's entering into the Strategic
Alliance Agreement and benefits that Parent expects to receive from MTI entering
into the Strategic Alliance Agreement, the parties hereto hereby agree as
follows:

 1. Definitions. Terms capitalized but not defined herein are used as defined in
    the Strategic Alliance Agreement.
    Agreement to Fund
    . Upon the terms and subject to the conditions herein, Parent hereby agrees
    to provide or procure from Third Parties sufficient funding to MTI such that
    MTI is able to perform its obligations under the Strategic Alliance
    Agreement on a timely basis, up to a maximum funding commitment of twenty
    million dollars ($20,000,000) for the two-year period commencing as of the
    date hereof (the "
    Parent Funding Cap
    "). Without limiting the foregoing[*] equity investments by Gillette made at
    any time shall not be counted, toward determining compliance with the Parent
    Funding Cap.
    Reporting
    . During the term of this Agreement, if Parent is not required to file
    annual or

 

__________________________

 * Portions of this exhibit have been omitted pursuant to a request for
   confidential treatment filed with the Securities and Exchange Commission (the
   "Commission"). The omitted portions, marked by "[*]", have been filed
   separately with the Commission.

Funding Agreement - Execution Copy -1-

quarterly reports pursuant to the Securities Exchange Act of 1934, as amended,
Parent shall provide, subject to any Legal Requirements, Gillette with the
following information within the following time periods: (i) as soon as
available and in any event no later than ninety (90) days after the end of each
fiscal year, a true and complete copy of the unaudited balance sheet and related
unaudited statements of operations, stockholders' equity, and cash flows of
Parent as of and for the fiscal year then ended, together with the notes
relating thereto, all in reasonable detail and accompanied by a certificate of
the chief financial officer of Parent that such unaudited financial statements
fairly present the financial condition, results of operations and cash flows of
Parent as of the date thereof and for the fiscal year then ended, in accordance
with GAAP; and (ii) as soon as available and in any event no later than
forty-five (45) days after the end of each quarter of Parent's fiscal year, a
true and complete copy of the unaudited balance sheet and related unaudited
statements of operations, stockholders' equity and cash flows of Parent as of
and for the period then ended, together with the notes relating thereto, and a
certificate of the chief financial officer of Parent that such financial
statements fairly present the unaudited financial condition, results of
operations and cash flows of Parent as of the date thereof and for the period
covered thereby, in accordance with GAAP, subject only to normal year-end audit
adjustments. If Parent commissions an audit of the financial statements
described in (i) above by an independent auditor, Parent shall deliver such
audited financial statements to Gillette in lieu of the unaudited financial
statements provided for above.

 1. No Investment Company Defense. Parent agrees that with respect to any claim,
    action, cause of action, suit, litigation, arbitration, charge, complaint,
    demand, notice or proceeding ("Action") brought to enforce its obligations
    hereunder, Parent will not assert as a defense to such Action, and hereby
    waives as a defense to any such Action, any and all defenses that might be
    available to Parent arising out of or related to the Investment Company Act
    of 1940, as amended, and any regulations thereunder (the "Investment Company
    Act"), including without limitation that that this Agreement is void or
    voidable because Parent has not registered under the Investment Company Act.
    Parent covenants and agrees that (a) it will use its reasonable best efforts
    to take all actions necessary or desirable to bring itself into compliance
    with the Investment Company Act as soon as practicable, through an exemptive
    order from the Securities and Exchange Commission (the "SEC") or otherwise,
    (b) it shall provide written Notice to Gillette promptly following receipt
    from the SEC of an exemptive order or such time as Parent becomes in
    compliance with the Investment Company Act and (c) upon reasonable request
    of Gillette it shall reexecute this agreement or otherwise reaffirm its
    obligations hereunder to the reasonable satisfaction of Gillette.
 2. Specific Performance. Each of the parties acknowledges and agrees that the
    other party would be damaged irreparably in the event any of the provisions
    of this Agreement are not performed in accordance with their specific terms
    or otherwise are breached or violated. Accordingly, each of the parties
    agrees that, without posting bond or other undertaking, the other party will
    be entitled to an injunction or injunctions to prevent breaches or
    violations of the provisions of this Agreement and to enforce specifically
    this Agreement and the terms and provisions hereof in any Action instituted
    in any court of the United States or any state thereof having jurisdiction
    over the parties and the matter in addition to any other remedy to which it
    may be entitled, at law or in equity. Each party further agrees that, in the
    event of any action for specific performance in respect of such breach or
    violation, it will not assert the defense that a remedy at law would be
    adequate.

    Funding Agreement - Execution Copy -2-

 3. Representations of Parent. Parent hereby represents and warrants that as of
    the date hereof:
    Organization
    . Parent is a corporation duly organized, validly existing, and in good
    standing under the laws of New York. Parent (i) is duly qualified as a
    corporation and in good standing under the laws of each jurisdiction where
    its ownership or lease of property or the conduct of its business requires
    such qualification, except where the failure to be so qualified would not
    have a material adverse effect on its financial condition or its ability to
    perform its obligations under this Agreement; (ii) has the requisite
    corporate power and authority and the legal right to conduct its business as
    now conducted and hereafter contemplated to be conducted as such business
    relates to this Agreement; (iii) has all necessary licenses, permits,
    consents, or approvals from or by, and has made all necessary notices to,
    all governmental authorities having jurisdiction, to the extent required for
    and material to the conduct of its business as such business relates to this
    Agreement; and (iv) is in compliance with its certificate of incorporation
    and by-laws.
    Power and Authority; No Conflict
    . The execution, delivery and performance of this Agreement by Parent (i)
    are within its corporate power; (ii) have been duly authorized by all
    necessary or proper corporate action; (iii) are not in contravention of any
    provision of its certificate of incorporation; (iv) do not violate any law
    or regulation or any order or decree of any court or governmental
    instrumentality; (v) do not violate any terms of any indenture, mortgage,
    deed of trust, lease, agreement, or other instrument to which it is a party
    or by which it or any of its property is bound, except any such violation
    that would not have a material adverse effect on its financial condition or
    on its ability to perform its obligations under this Agreement; and (vi) do
    not require any filing or registration with or the consent or approval of
    any governmental authority or any other Person, which has not been made or
    obtained previously.
    Binding Obligation
    . This Agreement has been duly executed and delivered by Parent and
    constitutes a legal, valid and binding obligation of Parent, enforceable
    against Parent in accordance with its terms, except as such enforceability
    may be limited by applicable insolvency and other laws affecting creditors'
    rights generally or by the availability of equitable remedies.

 4. Indemnification.
        Indemnification
        . Parent shall defend, indemnify and hold each Gillette Indemnitee
        harmless from all Losses arising out of or related to Parent's
        non-compliance with the Investment Company Act or any regulations
        thereunder.
     a. Indemnification Procedures. With respect to Third-Party claims, all
        claims for indemnification by any Gillette Indemnitee (each an
        "Indemnified Party") hereunder shall be asserted and resolved as set
        forth in this Section 7(b). In the event that any written claim or
        demand for which Parent would be liable to any Indemnified Party
        hereunder is asserted against or sought to be collected from any
        Indemnified Party by a Third Party, such Indemnified Party shall
        promptly notify Parent of such claim or demand and the amount or the
        estimated amount thereof to the extent then feasible (which estimate
        shall not be conclusive of the final amount of such claim or demand)
        (the "Claim Notice"); provided, however, that the failure to provide

     

    Funding Agreement - Execution Copy -3-

    prompt notice as provided herein shall relieve Parent of its obligations
    hereunder only to the extent such material failure prejudices Parent
    hereunder. Parent shall have thirty (30) days from the date of receipt of
    the Claim Notice (the "Notice Period") to notify the Indemnified Party of
    whether or not Parent disputes its liability to the Indemnified Party
    hereunder with respect to such claim or demand. If Parent fails to respond
    to the Claim Notice within the Notice Period or otherwise fails to dispute
    such liability, Parent shall be obligated to defend the Indemnified Party
    against such claim or demand at Parent's sole cost and expense. Except as
    hereinafter provided, in the event that Parent agrees, or is otherwise
    obligated, to defend the Indemnified Party against such claim or demand,
    Parent shall have the right to defend the Indemnified Party by appropriate
    proceedings and shall have the sole power to direct and control such
    defense. If any Indemnified Party desires to participate in any such
    defense, it may do so at its sole cost and expense. The Indemnified Party
    shall not settle a claim or demand without the consent of Parent, which
    consent shall not be unreasonably withheld, delayed or conditioned. Parent
    shall not, without the prior written consent of the Indemnified Party, which
    consent shall not be unreasonably withheld, delayed or conditioned, settle,
    compromise or offer to settle or compromise any such claim or demand (a) on
    a basis which would result in the imposition of a consent order, injunction
    or decree which would restrict the future activity or conduct of the
    Indemnified Party or any Affiliate thereof, (b) if such settlement or
    compromise would result in the finding or admission of any violation of
    applicable law, or (c) if such settlement or compromise does not include an
    unconditional release of the Indemnified Party for any liability arising out
    of such claim or demand. If Parent does not defend the Indemnified Party
    against such claim or demand, whether by not giving the Indemnified Party
    timely notice as provided above or otherwise, and Parent is determined by a
    court of competent jurisdiction to have had an obligation to indemnify the
    Indemnified Party pursuant to this Agreement, then the amount of any such
    claim or demand or, if the same be contested by the Indemnified Party, that
    portion thereof as to which such defense is unsuccessful (and the reasonable
    costs and expenses pertaining to such defense and to establishing Parent
    indemnification obligations hereunder) shall be the liability and
    responsibility of Parent. Notwithstanding the foregoing, Parent shall not be
    entitled to assume the defense of any Third Party claim (and shall be liable
    for the costs and expenses of counsel employed by the Indemnified Party in
    defending such Third Party claim) if the Third Party claim seeks an order,
    injunction or other equitable relief or relief for other than money Damages
    against the Indemnified Party that the Indemnified Party reasonably
    determines, after conferring with its counsel, cannot be separated from any
    related claim for money Damages. If such equitable or other relief
    pertaining to the non-monetary portion of the Third Party claim can be so
    separated from that for money Damages, Parent shall be entitled to assume
    the defense of the portion relating to money Damages. Parent and Gillette
    shall each render to each other such assistance as may reasonably be
    requested in order to ensure the proper and adequate defense of any
    Third-Party claim or proceeding.

 5. Term; Termination.
        Term
        . The term of this Agreement shall commence on the date hereof and end
        on the earlier to occur of the two-year anniversary of the date hereof
        or termination pursuant to this Section 8.
     a. Termination. This Agreement may be terminated prior to the conclusion of
        the term:
    
        Funding Agreement - Execution Copy -4-
    
         i.   by the mutual written consent of the parties;
         ii.  by either party following termination of the Strategic Alliance
              Agreement;
         iii. by the non-breaching party following a material breach of this
              Agreement by a party that such party fails to cure within thirty
              (30) days of receiving a Notice of default from the non-breaching
              party (or such longer period as the parties may agree) (the "Cure
              Period"). Termination pursuant to this Section 8(b)(iii) shall be
              effective immediately upon expiration of the Cure Period; or
         iv.  by Gillette in the event of an Insolvency Event occurring in
              relation to Parent, such termination to take effect upon delivery
              of Notice of termination to Parent.
    
        Effects of Expiration of Term or Termination
        . Upon the expiration of the term or earlier termination of this
        Agreement, all rights and obligations of the parties hereunder shall
        terminate, except that the terms and provisions of Sections 1, 4, 5, 6,
        7, 8 and 9 shall survive.

 6. General
     a. Notices. Notices and other communications (each, a "Notice") provided
        herein shall be in writing and shall be delivered by hand or overnight
        courier service, or sent by facsimile (with receipt confirmed) as
        follows:
    
        If to Gillette
        
        , to:
        
        The Gillette Company
        Prudential Tower
        Boston, MA 02199-8004
        
        (617) 421-7000 phone
        
        (617) 463-8600 facsimile
        
        Attn: General Counsel's Office
        
         
        
        with a copy, which shall not constitute notice hereunder, sent to:
        
         
        
        Ropes & Gray LLP
        One International Place
        Boston, MA 02110
        (617) 951-7000 phone
        (617) 951-7050 facsimile
        Attn: Mary Weber, Esq.
        
         
        
        If to Parent
        
        , to:  
        
        Mechanical Technology, Inc.
        431 New Karner Rd.
        Albany, NY 12205
        (518) 533-2205 phone
        (518) 533-2223 facsimile
        
        Funding Agreement - Execution Copy -5-
        
        Attn: Catherine Hill, Esq.
        
         
        
        with a copy, which shall not constitute notice hereunder, sent to:
        
         
        
        Wilmer, Cutler & Pickering
        2445 M Street, NW
        Washington, DC 20037
        (202) 663-6967 phone
        (202) 663-6363 facsimile
        Attn: Van Ellis, Esq.
        
        Glynn Key, Esq.
        
           
    
        All Notices and other communications given to any party in accordance
        with the provisions of this Agreement shall be deemed to have been given
        on the date of receipt if delivered by hand or overnight courier service
        or sent by facsimile (with receipt confirmed as being successfully
        transmitted by telephone or by facsimile machine), in each case
        delivered (properly addressed) to such party to its address as set forth
        in this Section 9(a), or to such other address that such party may have
        notified to the other party pursuant to this Section 9(a) from time to
        time.
    
        Governing Law
        . This Agreement is governed by, construed and enforced in accordance
        with the laws of the State of Delaware, other than its conflicts of law
        principles directing the application of any other law. All litigation
        arising from or relating to this Agreement shall be filed in any court
        of competent subject matter jurisdiction in Wilmington, Delaware, and
        the Parties consent to the jurisdiction of such courts over them for
        such purpose.
        Headings
        . The headings used in this Agreement are included for convenience only
        and are not to be used in construing or interpreting this Agreement.
     b. Successors and Assigns. This Agreement is binding upon and shall inure
        to the benefit of the parties and their successors and assigns. This
        Agreement may not be assigned, delegated or transferred by a party
        (whether by operation of law or otherwise) without the prior written
        consent of the other party.
        Entire Agreement
        . This Agreement constitutes the entire agreement between the parties
        with respect to the matters set forth herein, and supercedes all prior
        agreements and understandings, both written and oral, between the
        parties with respect hereto.
        Severability
        . If any term or provision of this Agreement is invalid, illegal or
        incapable of being enforced by any rule of law or public policy, all
        other conditions and provisions of this Agreement shall nevertheless
        remain in full force and effect so long as the economic and legal
        substance of the underlying transaction is not affected in any manner
        materially adverse to any party. Upon such determination that (a) any
        term or provision is invalid, illegal or incapable of being enforced and
        (b) the economic or legal substance of the underlying transaction is
        affected in a manner materially adverse to any party, the parties shall
        negotiate in good faith to modify this Agreement so as to effect the
        original intent of the parties
        
    
        Funding Agreement - Execution Copy -6-
    
        as closely as possible in a mutually acceptable manner to the fullest
        extent permitted by law in order that the underlying transaction be
        completed as originally contemplated to the fullest extent possible.
    
        Waivers; Amendment
        . The failure of any party to insist, in any one or more instances, upon
        the performance of any of the terms, covenants or conditions of this
        Agreement or to exercise any right hereunder shall not be construed as a
        waiver or relinquishment of the future performance of any such term,
        covenant or condition or the future exercise of such right, and the
        obligation of the other party with respect to such future performance
        shall continue in full force and effect. No term or provision of this
        Agreement may be altered, modified or amended except by a writing signed
        by a duly authorized officer of each party, or in the case of a waiver,
        by the waiving party.
        Counterparts
        . This Agreement may be executed by facsimile signature and in any
        number of counterparts, each of which shall be deemed an original, but
        all of which together shall constitute one and the same instrument.

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funding Agreement - Execution Copy -7-

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first set forth above.

THE GILLETTE COMPANY

By: s/ Edward F. DeGraan

Name: Edward F. DeGraan

Title: President and Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO FUNDING AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first set forth above.

MECHANICAL TECHNOLOGY INCORPORATED

 

By: s/ Cynthia Scheuer

Name: Cynthia Scheuer

Title: Vice President and Chief Financial Officer



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO FUNDING AGREEMENT]